                                            Case 3:20-cv-04110-SK Document 4 Filed 07/07/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL S. GREEN,                                   Case No. 20-cv-04110-SK
                                   8                    Petitioner,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.

                                  10     KEN CLARK,
                                  11                    Respondent.

                                  12          Petitioner, a state prisoner at the California State Prison in Corcoran, has filed a counseled
Northern District of California
 United States District Court




                                  13   petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging a conviction from San
                                  14   Francisco County Superior Court. (Dkt. 1.)
                                  15          The petition is properly before the undersigned for initial review because petitioner has
                                  16   consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c). (Dkt. 3.)
                                  17                                             BACKGROUND
                                  18          A jury convicted Petitioner of first-degree murder and found true an enhancement
                                  19   allegation that he personally discharged a firearm causing death. (Dkt. 1.) Petitioner was also
                                  20   convicted of attempted murder with an enhancement for personal use of a firearm and of being a
                                  21   felon in possession of a firearm. (Id.) The trial court sentenced Petitioner to 82 years to life in
                                  22   state prison. (Dkt. 1-1.) He appealed.
                                  23          The California Court of Appeal reversed and remanded for resentencing for the limited
                                  24   purpose of allowing the trial court to consider whether the firearm enhancements imposed should
                                  25   be stricken but affirmed the judgment in all other respects. (Dkt. 1-1.) The Supreme Court of
                                  26   California denied review. (Dkt. 1.) On August 16, 2019, the trial court resentenced Petitioner on
                                  27   remand to 67 years to life in state prison. (Id.)
                                  28          The instant federal petition followed.
                                            Case 3:20-cv-04110-SK Document 4 Filed 07/07/20 Page 2 of 3




                                   1                                               DISCUSSION

                                   2   A.      Standard of Review.

                                   3           This Court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                   4   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                   6           It shall “award the writ or issue an order directing the respondent to show cause why the

                                   7   writ should not be granted, unless it appears from the application that the applicant or person

                                   8   detained is not entitled thereto.” Id. § 2243.

                                   9   B.      Claims.
                                  10           Petitioner seeks federal habeas corpus relief under § 2254 based on the following claims:

                                  11   (1) denial of due process based on the trial court’s failure to instruct the jury sua sponte on the

                                  12   lesser included offenses of voluntary manslaughter and attempted voluntary manslaughter, despite
Northern District of California
 United States District Court




                                  13   evidence that Petitioner acted under the heat of passion; (2) ineffective assistance of counsel for

                                  14   failure to request jury instruction regarding the effect of provocation on the degree of murder; (3)

                                  15   insufficient evidence to support murder and attempted murder convictions; and (4) ineffective

                                  16   assistance of counsel for failure to request a limiting instruction regarding evidence that witnesses

                                  17   were afraid to testify.

                                  18           The claims appear cognizable under § 2254 and merit an answer from Respondent.

                                  19                                               CONCLUSION

                                  20           For the foregoing reasons and for good cause shown,

                                  21           1.      The Clerk shall serve (1) a copy of this order, (2) the petition and all attachments

                                  22   thereto, and (3) a notice of assignment of prisoner case to a United States magistrate judge and

                                  23   accompanying magistrate judge jurisdiction consent or declination to consent form (requesting

                                  24   that respondent consent or decline to consent within 28 days of receipt of service), on Respondent

                                  25   and Respondent’s attorney, the Attorney General of the State of California. The Clerk also shall

                                  26   serve a copy of this order on Petitioner.

                                  27           2.      Respondent shall file with the court and serve on Petitioner, within 60 days of the

                                  28   issuance of this Order, an answer conforming in all respects to Rule 5 of the Rules Governing
                                                                                          2
                                            Case 3:20-cv-04110-SK Document 4 Filed 07/07/20 Page 3 of 3




                                   1   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                   2   Respondent shall file with the answer and serve on Petitioner a copy of all portions of the state

                                   3   trial record that have been transcribed previously and that are relevant to a determination of the

                                   4   issues presented by the petition.

                                   5          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   6   Court and serving it on respondent within 30 days of his receipt of the answer.

                                   7          3.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                   8   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   9   2254 Cases. If Respondent files such a motion, Petitioner must serve and file an opposition or

                                  10   statement of non-opposition not more than 28 days after the motion is served and filed, and

                                  11   Respondent must serve and file a reply to an opposition not more than 14 days after the opposition

                                  12   is served and filed.
Northern District of California
 United States District Court




                                  13          4.      Petitioner and Petitioner’s counsel are reminded that all communications with the

                                  14   Court must be served on Respondent by mailing a true copy of the document to Respondent’s

                                  15   counsel. Petitioner must also keep the court and all parties informed of any change of address.

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 7, 2020

                                  18                                                    ______________________________________
                                                                                        SALLIE KIM
                                  19                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
